Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-14 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. (7,758,120) in view of Romero (8,152,236) and Potes et al. (6,722,742).
Regarding claim 1, Zink et al. disclose a portable car seat 10 comprising: a backrest part 22; and a seat part 12 rotating to be positioned at a front side or a rear side of the backrest part, and a backrest-cushion part 18 
Romero discloses the backrest part 14, 16 includes a metal frame. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Romero and use a metal in the invention of Zink et al. because it is durable. 
Potes et al disclose a backrest-cushion part having a mesh structure 24. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Potes et al. and use mesh material as backrest cushion in the invention of Zink et al. because it is lightweight, durable and inexpensive. 
Regarding claims 17-19, 25, Zink et al. disclose a rotation part 17 rotatably connecting the seat part to the backrest part, wherein the rotation part rotates about the backrest part and switches between a portable state in which the seat part is disposed to face a rear surface of the backrest part and a seatable state in which the seat part is inclined with respect to a front surface of the backrest part, wherein the backrest part comprises a reinforced frame provided in a width direction on the metal frame, an infant securing belt (inherent for a juvenile seat as it show is in figure 3) including a shoulder cushion part and a latch buckle and allowing an infant to be indirectly secured to a vehicle.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. in view of Romero and Potes et al. as applied to claim 1 above, and further in view of Banghart et al. (8,827,364).
Regarding claim 4, Banghart et al. disclose car belt guide parts 22 provided on left and right sides of the metal frame of the backrest part.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Banghart et al. and use belt guides in the backrest of Jung et al. because it is compact and inexpensive. 
Regarding claim 5, Banghart et al. disclose through holes 22
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Banghart et al. and use through holes in the backrest of Jung et al. because it is compact and inexpensive way to attach the seat. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. in view of Romero, Potes et al. and Renaudin et al. (10,315,537).
Claim 6 is rejected as set forth in claim 1 above.
Furthermore, Renaudin et al. disclose elastic pins 51 are provided on lower ends of both sides of the metal frame so that Isofix buckles to be fixed to an attachment in a seat of a vehicle (the isofix is capable of attaching to any rod material with right size) rests and is secured on the elastic pin 51 when an isofix system including the isofix buckles is not installed on the seat of the vehicle (the limitations does not add any positive recitation in the claim. It only requires the isofix buckle to be attached to something when it is not attached to the car isofix rod).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Renaudin et al. and use the elastic pin with isofix buckles in the invention of Jung et al. because it is simple and efficient way to attach the seat. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. in view of Romero and Potes et al. as applied to claim 1 above, and further in view of Macliver (8,360,521).
Regarding claim 7, Macliver discloses a first hole 4 is formed in a top surface of the aluminum frame of the backrest part so that an infant securing belt passes through the first hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Macliver and use a hole on the top in the invention of Jung et al. because it allows the seat to be used for a longer period of item.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. in view of Romero and Potes et al. as applied to claim 1 above, and further in view of Zhou et al. (US 2016/0082865).
Regarding claims 8 and 9, Zhou et al. disclose a second hole is formed in a top surface of the aluminum frame of the backrest part so that a hanger belt 102 passes through the second hole so as to be fixed to a rear surface of a seat of a vehicle, wherein a back cover 200 is provided on a rear surface of the aluminum frame of the backrest part to define a receiving space in which the hanger belt is received.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Zhou et al. and use a hanger belt in the invention of Jung et al. because it is simple and efficient to secure the seat to vehicle. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. in view of Romero and Potes et al. as applied to claim 1 above, and further in view of Terracini (3,223,447).
Regarding claim 10, Terracini discloses a headrest part 7 provided above the backrest part; and a height adjustment part 12 lifting or lowering the headrest part with respect to the backrest part.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Terracini and use an adjustable headrest in the invention of Jung et al. so that it can provide support to child with different size and shape. 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al. in view of Romero and Potes et al. and Terracini as applied to claim 10 above, and further in view of Potes et al. (6,722,742).
Regarding claim 11, Terracini discloses the headrest part comprises: a head support 8; a curved wire extending from an upper end of the height adjustment part toward left, right and front sides, then toward a bottom by a predetermined height, and then toward central and rear sides.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Terracini and use an adjustable headrest in the invention of Jung et al. so that it can provide support to child with different size and shape. 
Potes et al. disclose a headrest cover 26 having a mesh structure and covering the curved wire.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Potes et al. and use a mesh cover in the invention of Jung et al. because it is breathable. 
Regarding claim 12, Potes et al. disclose the headrest part further comprises a cover loop 58 allowing the head cover to be caught.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Potes et al. and use a cover loop in the invention of Jung et al. because it is simple and efficient way to attach the cover. 
Allowable Subject Matter
Claims 13, 14, 16 are allowed.
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636